Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Yusuf Hasan on 07/28/2022. The application has been amended as follows:

1. (Currently amended) A method for cleaving an optical fiber, comprising:
generating a laser beam for a first discrete time period, the first discrete time period between 30 microseconds and 500 milliseconds, wherein the laser beam impacts the optical fiber and forms a discrete crater in the optical fiber and generates a flat, planar end surface at the optical fiber;
pausing generation of the laser beam for a second discrete time period, the second discrete time period between 1 microsecond and 10 milliseconds;
rotating the optical fiber about a longitudinal axis of the optical fiber; and
repeating the generating step,
wherein the discrete craters are disposed in an annular array about a circumference of the optical fiber.

4. (Canceled)


5. (Canceled) 

15. (Currently amended) A laser cleaving apparatus for cleaving an optical fiber, the laser cleaving apparatus comprising:
a laser operable to generate a laser beam for a first discrete time period between 30 microseconds and 500 milliseconds and a second discrete time period between 1 microsecond and 10 milliseconds, wherein the laser beam impacts the optical fiber and forms a discrete crater in the optical fiber and generate a flat, planar end surface at the optical fiber;
an expander;
a mirror; and
a focusing lens, wherein the expander, the mirror, and the focusing lens are selectively movable into and out of a path of the laser beam.

20. (Currently amended) The laser cleaving apparatus of claim 15, wherein the laser is operable to generate the laser beam for [[a]] the first discrete time period, pause generation of the laser beam for [[a]] the second discrete time period, and repeat the generating and pausing of the laser beam.

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-3 and 6-20 is indicated because: the applicant’s argument in the Remark filed on 07/14/2022 has been fully considered and it is persuasive such that the prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as generating a laser beam for a first discrete time period, the first discrete time period between 30 microseconds and 500 milliseconds, wherein the laser beam impacts the optical fiber and forms a discrete crater in the optical fiber and generates a flat, planar end surface at the optical fiber; pausing generation of the laser beam for a second discrete time period, the second discrete time period between 1 microsecond and 10 milliseconds as cited in the independent claim 1, and a laser operable to generate a laser beam for a first discrete time period between 30 microseconds and 500 milliseconds and a second discrete time period between 1 microsecond and 10 milliseconds, wherein the laser beam impacts the optical fiber and forms a discrete crater in the optical fiber and generate a flat, planar end surface at the optical fiber as cited in the independent claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/12/2022